EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01, the title has been changed to read:
--SYSTEMS AND METHODS FOR CONTINUOUS DATA PROTECTION COMPRISING STORAGE OF COMPLETED I/O REQUESTS INTERCEPTED FROM AN I/O STREAM USING TOUCH POINTS--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Mandadi et al. Patent No.: US 10,901,768 B1 discloses creating incremental backups of VMs by accessing replication data including a data stream of completed write operations to a disk, storing the data stream at a backup site, associating a full snapshot of a VM with the data stream, and casing the replication data to be installed at a destination server.
Vohra et al. Patent No.: US 8,464,254 B1 discloses an I/O path of a guest virtual machine wherein a filter driver is inserted to provide information to a backup agent that tracks when write operations are in progress and when they are completed, and only communicates write operations to the backup agent when the write operation is completed, and archiving each completed write operation so that they can be recreated in a subsequent restoration.
Dawkins et al. Pub. No.: US 2012/0278652 A1 discloses servicing an I/O request and when the request is completed, storing state information in memory that can be mirrored for redundancy.

Interpreting the claims in light of the specification based on applicant’s arguments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 7, and 15, recited as providing continuous data protection for a VM by accessing an I/O path comprising completed and uncompleted I/O requests exchanged between the VM and a virtualization server, configuring a touch point in a stream in the path, the touch point associated with cancelled I/O requests representing the uncompleted I/O requests, using the touch point to filter out only the completed I/O requests, storing the completed requests at a backup site, forming a snapshot-log chain by associating the completed requests with a snapshot, and sending the snapshot-log chain to a replication target in response to a request for recoverable data. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195